Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of any
formal errors so that corrections may be made before the bound volumes go to press.

                DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-1258

IN RE WILLIAM STEVEN PALEOS
                                                    2017 DDN 238
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 358580

BEFORE: Beckwith, Associate Judge, and Washington and Farrell, Senior Judges.

                                     ORDER
                              (FILED – February 1, 2018)

       On consideration of the certified order changing respondent’s status to practice
law in the state of Maryland to inactive by consent, this court’s December 5, 2017, order
suspending respondent and directing him to show cause why he should not be
indefinitely suspended pursuant to a disability suspension under D.C. Bar R. XI § 13 as
reciprocal discipline, the statement of Disciplinary Counsel wherein he states that
respondent notified him that he did not oppose the imposition of reciprocal discipline,
and it appearing that respondent did not file a response to this court’s order but did file
his D.C. Bar R. XI § 14 (g) affidavit on January 2, 2018, it is

       ORDERED that William Steven Paleos is hereby indefinitely suspended from the
practice of law in the District of Columbia pursuant to D.C. Bar R. XI § 13 nunc pro
tunc to January 2, 2018. It is

      FURTHER ORDERED that respondent’s attention is directed to the requirements
of D.C. Bar R. XI § 13 (g) for reinstatement, as well as the provisions of Rule XI § 16
(b) dealing with the requirements for reinstatement.


                                   PER CURIAM